Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/523,231 filed on 07/26/2019.
Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5, 8-9, 12, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2020/0387585) and in view of Dementev (US 10,523,526).
Regarding claim 1, Martinez disclose a method for managing data, the method comprising: 
sending, by a licensed data transfer engine executing on a local data manager, a license verification request to a data management system (a service provider) (Martinez par. 0038-0039. Martinez teaches that the client computing system generates a client blockchain ledger which store a client license corresponding to the requested software product. At operation 56, the client computing system delivers the software installation request and the client blockchain ledger to a service provider that provides the requested software product. At operation 60, the service provider computing network compares the client blockchain ledger to a service provider blockchain ledger storing an authenticated license corresponding to the requested software product. When the client license matches the authenticated license, the client license is verified at operation. See also claim 9); 
obtaining a license verification response (Martinez par.0033 and Claim 9. Martinez teaches that and delivering a client license from the client computing system to the at least one software product in response to verifying the client license); 
 providing licensed data to a client (Martinez par. 0023 and 0028. Martinez teaches that the client computer system 16 provides the user 18 with an interface 20, which allows the user 18 to interact with the service provider network 14. The client ledger module 32 analyzes a client blockchain ledger provided by the client computing system. When license(s) included in the client blockchain ledger match the authenticated license(s) stored in the server blockchain ledger, the license verification module 26 determines that the customer 18 is authorized. See also par. 0024 and 0026-0027).
Martinez discloses license verification, providing licensed data to a client and client authorization (par. 0028, 0038 and 0039) however, Martinez does not explicitly disclose sending a ledger entry to a ledger service based on the licensed data provided to the client.
However, in an analogous field, Dementev discloses wherein sending a ledger entry to a ledger service based on the licensed data provided to the client (Dementev claim 8. Dementev teaches that execute a transaction relating to at least one of a service and a license provided to client device, transmit data relating to the operator license to a blockchain network in which at least one node in the blockchain network adds the data relating to the operator license as one or more blocks in an existing blockchain).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the licensing of Martinez using the license using a blockchain taught in Dementev to verify the transaction authority in a blockchain network (Dementev abstract).
Regarding claim 2, Martinez and Dementev disclose the method of claim 1, 
Martinez further discloses wherein further comprising: obtaining, by the data management system, a license audit request from a client; sending a ledger request to a ledger service based on the license audit request; receiving a ledger response, wherein the (Martinez par. 0038-0039. Martinez teaches that the client computing system generates a client blockchain ledger which store a client license corresponding to the requested software product. At operation 56, the client computing system delivers the software installation request and the client blockchain ledger to a service provider that provides the requested software product. At operation 60, the service provider computing network compares the client blockchain ledger to a service provider blockchain ledger storing an authenticated license corresponding to the requested software product. When the client license matches the authenticated license, the client license is verified at operation. See also claim 9).
Regarding claim 5, Martinez and Dementev disclose the method of claim 1, 
Martinez further discloses wherein the licensed data is specified by a license entry in the data management system (Martinez par.0033 and Claim 9. Martinez teaches that and delivering a client license from the client computing system to the at least one software product in response to verifying the client license).
Regarding claims 8-9 and 12; claims 8-9 and 12 are directed to a non-transitory computer readable medium associated with the method claimed in claims 1-2 and 5 respectively. Claims 8-9 and 12 are similar in scope to claims 1-2 and 5 respectively, and are therefore rejected under similar rationale.
Regarding claims 15-16; claims 15-16 are directed to a system associated with the method claimed in claims 1-2 respectively. Claims 15-16 are similar in scope to claims 1-2 respectively, and are therefore rejected under similar rationale.
Regarding claim 19, Martinez and Dementev disclose the method of claim 15, 
Martinez further discloses wherein the licensed data is specified by a license entry in the data management system (Martinez par.0033 and Claim 9. Martinez teaches that and delivering a client license from the client computing system to the at least one software product in response to verifying the client license); and
wherein the license entry is stored in a machine-readable format (Martinez par. 0004. Martinez teaches that the method further comprises delivering a client license from the client computing system to the at least one software product, and verifying, via the service provider computing system, the client license based on the hardware information and software information).
Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2020/0387585), in view of Dementev (US 10,523,526) and further in view of Vikas (US 2019/0108482).
Regarding claim 3, Martinez and Dementev disclose the method of claim 1, 
Martinez and Dementev failed to disclose but Vikas discloses further discloses wherein the ledger entry specifies the client, a licensor, a timestamp, and an identifier of the licensed data (Vikas par. 0059. Vikas teaches that a blockchain ledger entry for the respective permits or licenses or certificates can record date/time stamps, period of validity, or ownership details. Furthermore, all the involved controlling parties, such as government authorities, like customs departments that verify the validity of the permits and certificates).
(Vikas Par. 0059).
Regarding claim 4, Martinez, Dementev and Vikas disclose the method of claim 3, 
Vikas discloses wherein the ledger entry is immutable (Vikas par. 0015. Vikas teaches that since transactions (blocks) are chronologically linked, they cannot be altered without breaking the entire chain of transactions in a network. This chain is replicated and synchronized on every computer that uses the network (instead of being centrally stored)--which creates an immutable system of record, built-in transparency, and trust among participants).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the licensing of Martinez and Dementev using the license using a blockchain taught in Vikas to verify the validity of the permits and certificates. CITES secretariats that generate permits and licenses, or local or global CITES Management authorities that verify or hold the permits or certificates, can refer to the blockchain with an electronic verification system (Vikas Par. 0059).
Regarding claim 6, Martinez and Dementev disclose the method of claim 5, 
 (Vikas par. 0059. Vikas teaches that a blockchain ledger entry for the respective permits or licenses or certificates can record date/time stamps, period of validity, or ownership details. Furthermore, all the involved controlling parties, such as government authorities, like customs departments that verify the validity of the permits and certificates).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the licensing of Martinez and Dementev using the license using a blockchain taught in Vikas to verify the validity of the permits and certificates. CITES secretariats that generate permits and licenses, or local or global CITES Management authorities that verify or hold the permits or certificates, can refer to the blockchain with an electronic verification system (Vikas Par. 0059).
Regarding claim 7, Martinez, Dementev and Vikas disclose the method of claim 6, 
Martinez discloses wherein the license entry is stored in a machine-readable format (Martinez par. 0004. Martinez teaches that the method further comprises delivering a client license from the client computing system to the at least one software product, and verifying, via the service provider computing system, the client license based on the hardware information and software information).
Regarding claims 10-11 and 13-14; claims 10-11 and 13-14 are directed to a non-transitory computer readable medium associated with the method claimed in claims 3-
Regarding claims 17-18 and 20; claims 17-18 and 20 are directed to a system associated with the method claimed in claims 3-4 and 6 respectively. Claims 17-18 and 20 are similar in scope to claims 3-4 and 6 respectively, and are therefore rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/SANCHIT K SARKER/Examiner, Art Unit 2495